DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 11 and 13 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 2013/0218805) in view of Masekera et al (US 2016/009880).
As to claim 1, Mao et al teaches a system (paragraph [0003]...systems and methods of evaluating a client's purchase potential), comprising: 
a memory that stores computer executable components (paragraph [0016]... processor-executable instructions stored in a memory or other tangible processor-readable medium);
 and a processor (paragraph [0053]...the computing device 810 includes at least one processor 820) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a generating component (paragraph [0013]...opportunity list engine (OLE) 110) that: 
generates narrative information (paragraph [0020]...the opportunity module 118 may utilize the various purchase likelihood models and scoring/ranking information 117 produced by the modeling module 116 to generate prioritized lists 119 of sales opportunities on a per-client, per-household, and per-advisor basis) comprising: 
information indicative of a basis upon which at least one of one or more options or one or more sections were excluded from an automatically generated report (paragraph [0023]...the opportunity module 118 may suppress certain identified opportunities); and 
a defined factor (paragraph [0017]...the modeling module 116 may identify one or more predictive factors) determined prior to the automatically generated report, wherein the defined factor comprises a foreseeable effect the incident, occurrence or event could have on an entity for whom the automatically generated report is to be generated (paragraph [0017]... Factors included in a purchase likelihood model may include age, geographic location, net worth, income, debt level, family status, any other factor tracked by the enterprise, or any combination thereof.); and 
identifies (paragraph [0016]... a data integration module 115, a modeling module 116, and an opportunity module 118) at least one of one or more relevant sections or one or more relevant options of the report (paragraph [00016]... The data integration module 115 may aggregate the historical sales data stored in the database/data warehouse 114 (e.g., "raw data") on a client level, a household level, and an advisor level. The modeling module 116 may segment the aggregated data by one or more variables, such as age and income bracket. The modeling module 116 may also generate purchase likelihood models based on the historical sales data ; paragraph [0020]...the opportunity module 118 may utilize the various purchase likelihood models and scoring/ranking information 117 produced by the modeling module 116 to generate prioritized lists 119 of sales opportunities on a per-client, per-household, and per-advisor basis), wherein the identification is based on a defined factor and employs artificial intelligence (paragraph [0003]...predictive analysis and modeling to identify and rank product and service opportunities), and wherein the generation employs artificial intelligence; and 
a populating component (paragraph [0022]...delivery application 130) that: determines the narrative information to include in the report, wherein the determining the narrative information to include comprises at least determining at least one location in the one or more sections to include one or more rationales for at least one decision (paragraph [0022]... delivery application 130 may provide client match details 120 along with the prioritized lists 119 of sales opportunities, so that the financial advisors 140 can see what factors/data in a client's account or profile contributed to the rankings ; paragraph [0022]...the delivery application 130 may also collect tracking/reporting information 131. For example, the tracking/reporting information 131 may indicate successful sales and earned commissions from opportunities in the lists 119, so that the enterprise may measure the adoption rate and impact of the opportunity lists 119 and actions taken by the financial advisors 140) ;
 and outputs (paragraph [0026]...interface 200) decision information identifying a basis for exclusion of report information selected to populate the at least one of one or more relevant sections or one or more relevant options of the report, wherein the output is based on the narrative information (paragraph [0026]...interface 200 that includes a prioritized list of sales opportunities for a particular client. In an illustrative embodiment, the interface 200 may be generated based on output from the OLE 110 of FIG. 1 and may be displayed via the delivery application 130 of FIG. 1)
Mao et al discloses the claimed invention except for explicitly stating “the identification is based on a defined factor and employs artificial intelligence, and wherein the generation employs artificial intelligence”. It would have been obvious to one having ordinary skill in the art at the time the invention was made the identification is based on a defined factor and employs artificial intelligence, and wherein the generation employs artificial intelligence since it was known in the art that predictive analysis and modeling to identify and rank product and service opportunities are performed by artificial intelligence. Masekera et al paragraph [0021] teaches smart machine learning models may be generated and trained or tuned to perform various processors for all customers of a tenant, where performing processes includes collecting data, extracting behavior traits, transforming or converting behavior traits into predictions, selecting models, writing data, etc. It is contemplated that throughout this document, models include or refer to machine learning models m
Therefore, Mao et al in view of Masekera et al show/teach all the limitations as claimed.


As to claim 2, Mao et al teaches a system a prompting component that prompts an entity for input information to determine at least one of additional relevant sections of the report, additional relevant options of the automatically generated report, or additional information to populate the report, if the system cannot determine the input information on its own, wherein the system has determined that the additional relevant sections, the additional relevant options, or the additional information cannot be inferred from the narrative information (paragraph [0051]... the modeling module 116 may validate the purchase likelihood models via application of the models to other clients or to data from a different time period. It should be noted that model validation may also be performed upon user command ; paragraph [0057]...  A user (e.g., one of the financial advisors 140 of FIG. 1) may operate a client computing device that executes or accesses the delivery application 130 of FIG. 1, where the delivery application 130 of FIG. 1 communicates with the OLE 836 application server via the one or more communication connections 880).

As to claim 3, Mao et al teaches the system, wherein the defined factor (paragraph [0017]...the modeling module 116 may identify one or more predictive factors) further comprises at least one of a subject matter of the report, an audience for which the report is automatically generated, a filing need associated with the report, or a document associated with the report (paragraph [0017]... Factors included in a purchase likelihood model may include age, geographic location, net worth, income, debt level, family status, any other factor tracked by the enterprise, or any combination thereof)

As to claim 4, Mao et al teaches the system, wherein the filing need comprises a regulatory filing need, a governmental filing need, or an administrative filing need (paragraph [0029]...purchase likelihoods of a client with respect to products from multiple product groups and cornerstones of a financial advising enterprise).

As to claim 5, Mao et al teaches the system, wherein the generating component (paragraph [0013]...opportunity list engine (OLE) 110) also automatically generates the report based on a template or schema, wherein the report is automatically generated prior to the identification of the at least one of one or more relevant sections or one or more relevant options, wherein the populating component also populates the report based on the narrative information (paragraph [00028]... a client view interface may include more, less, and/or different information than depicted in FIG. 2. For example, a client view interface may also include a snapshot of a particular client, including demographic characteristics, recently purchased financial planning products, asset allocation information, and account information for the selected client), and wherein the system determines the defined factor based on accessing known information by running an algorithm that executes a keyword or a key phrase search of documents and other types of information in the known information (paragraph [0022]... [0022] The delivery application 130 may display the prioritized lists 119 of sales opportunities to the financial advisors 140. The delivery application 130 may also collect tracking/reporting information 131. For example, the tracking/reporting information 131 may indicate successful sales and earned commissions from opportunities in the lists 119, so that the enterprise may measure the adoption rate and impact of the opportunity lists 119 and actions taken by the financial advisors 140. In a particular embodiment, the delivery application 130 may provide client match details 120 along with the prioritized lists 119 of sales opportunities, so that the financial advisors 140 can see what factors/data in a client's account or profile contributed to the rankings. An example of an interface including client match details is further described with reference to FIG. 3) 

	Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 
	
	Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

	Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 
	
	Claim 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above.

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.

As to claim 13, Mao et al teaches the computer-implemented method, further comprising: updating, by the system, based on at least the input information, the at least one of one or more relevant sections or one or more relevant options included in the report. (paragraph [0022]...the delivery application 130 may display the prioritized lists 119 of sales opportunities to the financial advisors 140. The delivery application 130 may also collect tracking/reporting information 131. For example, the tracking/reporting information 131 may indicate successful sales and earned commissions from opportunities in the lists 119, so that the enterprise may measure the adoption rate and impact of the opportunity lists 119 and actions taken by the financial advisors 140. In a particular embodiment, the delivery application 130 may provide client match details 120 along with the prioritized lists 119 of sales opportunities, so that the financial advisors 140 can see what factors/data in a client's account or profile contributed to the rankings. An example of an interface including client match details is further described with reference to FIG. 3).

	Claim 14 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 
	
	Claim 15 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

	Claim 16 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 
	
	Claim 17 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above.

Claim 19 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 2013/0218805) in view of Masekera et al (US 2016/009880) and in further view of DAIA NU et al (US 2019/0188326).
As to claim 12, Mao et al teaches the computer-implemented method, further comprising: updating, by the system, based on at least the input information (paragraph [0022]...the delivery application 130 may display the prioritized lists 119 of sales opportunities to the financial advisors 140. The delivery application 130 may also collect tracking/reporting information 131. For example, the tracking/reporting information 131 may indicate successful sales and earned commissions from opportunities in the lists 119, so that the enterprise may measure the adoption rate and impact of the opportunity lists 119 and actions taken by the financial advisors 140. In a particular embodiment, the delivery application 130 may provide client match details 120 along with the prioritized lists 119 of sales opportunities, so that the financial advisors 140 can see what factors/data in a client's account or profile contributed to the rankings. An example of an interface including client match details is further described with reference to FIG. 3).
However, DAIA NU et al fails to explicitly show/teach training data to be used by the system on an internal model of the system at least one of to improve a function of the internal model or to improve a capability to predict entity input in reports generated by the system, wherein the system uses the input information to update the training data (paragraph [0022]...a predictive model may be trained by considering text included in questions in order to recognize relationships between words and better understand the meaning of the language used. For example, Natural Language Processing (NLP) techniques may be employed as part of a process for constructing a domain-specific ontology that identifies connections between words, extraneousterminology, words that are synonyms within the domain, words that relate to particular concepts or topics, and the like. One such example of a natural language processing model is vector space model known as term frequency inverse document frequency (tf-idf), which is a count-based method that computes the statistics of how frequently words co-occur with other neighboring words in a large corpus of text...Frequently occurring words, augmented through domain-specific ontologies, define topics likely to be relevant to particular groups of users. For example, such processing may enable a predictive model to predict relationships between certain user characteristics and the user's likely interaction with an application and likely support needs with respect to that application).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Lubczynski et al to have training data to be used by the system on an internal model of the system at least one of to improve a function of the internal model or to improve a capability to predict entity input in reports generated by the system, wherein the system uses the input information to update the training data, as in DAIA NU et al, for the purpose of predicting relationships between certain user characteristics and the user's likely interaction with an application and likely support needs with respect to that application

Claim 20 has similar limitations as claim 12. Therefore, the claim is rejected for the same reasons as above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON S COLE/           Primary Examiner, Art Unit 2128